DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of foreign Chinese Patent Application No. 201710407241.1 filed on June 02, 2017 is acknowledged.
Drawings
The drawings were received on 04/16/2018.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2020 has been considered by the examiner. Only the portions of the  documents provided in English have been considered.


Response to Arguments
	Applicant’s amendments and remarks filed 10/07/2021 have been considered by the examiner. 
Regarding applicant’s remarks directed to the claim objection made in the pervious rejection, the applicant has addressed the noted informality; and the objection made in the previous action has been removed.
Regarding applicant’s remarks directed to the claim rejections under USC § 112 made in the pervious rejection, further consideration of the amended claims have been given. In light of the updated claim limitation the rejection made in the previous office action has been withdrawn. 

 Regarding applicant’s remarks directed to the claim rejections under USC § 101 made in the pervious rejection, have been fully considered and found  unpersuasive. Thus the rejections made in the pervious office action has been maintained. See examiner’s response to applicant’s remarks below.
First applicant argues that the cited prior art Myslinski (US Pub. No. 2014/0188461, hereinafter ‘Ski’) in view of Arapakis et al. (NPL: Linguistic Benchmarks of Online News Article Quality, hereinafter ‘Ara’) fail to disclose the limitation “marking the training data based on a known news quality level, and learning the training data with a machine learning classification algorithm to obtain the news quality classification model," as required by independent claims 1, 10, and 19 because Ski references teaches how to check the information but fails to teach how to establish the model to check the information, see pg. 11 of applicant’s remarks.
The MPEP notes that claims must be interpreted under broadest reasonable interpretation (BRI) in light of applicant’s specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim, see MPEP 2111.01(II). In the instant case proper BRI has been established to support a Prima Facie Case of Obviousness under 35 USC § 103˰
Applicant in this case argued what appears to be a preferred embodiment of the claimed invention that distinguishes “how to establish the model to check the information” and  “how to check the information” using a learning model. The applicant admits that the teaches in the Ski reference disclose a method for checking information and fails to provide objective evidence establishing how the recited limitation distinguish the teaches in Ski from what is recited in applicant’s claim.
First the claim limitation directed to “marking the training data based on a known news quality level, and learning the training data with a machine learning classification algorithm to obtain the news quality classification model” appears to include the interpretation of developing a classification model 
Applicant’s arguments directed to the dependent claims are considered addressed as there were no noted deficiencies found in the cited references and analyzed above, see full rejection below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 12-16,  and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US Pub. No. 2014/0188461, hereinafter ‘Ski’) in view of Arapakis et al. (NPL: Linguistic Benchmarks of Online News Article Quality, hereinafter ‘Ara’).

Regarding claims 1, 10, and 19, the Ski reference teaches a method for judging news quality based on artificial intelligence, apparatus, and non-transitory computer readable storage medium, having computer programs stored therein, wherein when the computer programs are executed by a processor a method for judging news quality based on artificial intelligence is realized, the method, comprising: ( in 0118-0120: The various implementations illustrated in FIG. 3 are not meant to be limiting in any way and are merely examples of some of the possible implementations… ,The memory 404 is able to be any conventional computer memory known in the art. The storage device 412 is able to include a hard drive, CDROM, CDRW, DVD, DVDRW, flash memory card, solid state drive or any other storage device… Although the computing device 400 in FIG. 4 includes applications 430 and hardware 420 for implementing the fact checking, the fact checking method is able to be implemented on a computing device in hardware, firmware, software or any combination thereof. For example, in some embodiments, the fact checking applications 430 are programmed in a memory and executed using a processor...)
(classifying news based on claimed analysis of news features, in 0146-0153: In some embodiments, the sources are ordered by reliability (for example, as shown in FIG. 7) [claimed news quality classification], and when infor­mation is fact checked, the process of fact checking starts the search with the most reliable source and continues to less reliable sources. In some embodiments, a structure such as a tree, list or any other structure includes pointers to the sources ordered by reliability…In some embodiments, a fact checking search stops after N ( e.g. N=2) sources verify the fact. …3. a link to the XYZ News website, with a 90% reliability, and 4. a link to Bob's made-up-opinion-on-all-things website, with a 1 % reliability… Applications of document classification are widespread. Examples include: sentiment analysis, where one tries to estimate the sentiment or opinion of a user based on some text-based document such as a blog or online review entry…For example, a phrase is fact checked [claimed analysis based on news features], but before the fact check is completed, the source is fact checked to determine if the source is reliable. The multilevel fact checking [claimed quality classification model] is able to continue until a reliable source is found, and then the fact check of the phrase is completed with the reliable source [claimed constructing process]. In some embodiments, sources are classified as fact/ objective and opinion/subjective. For example, a data struc­ture such as a tree is implemented with objective sources on one side of the tree and subjective sources on the other side of the tree. In another example, as one goes left to right at the bottom of the tree, the sources go from most objective to most subjective. The sources are able to be classified by determin­ing what the majority of their content is, by being classified by a user, by including a classification tag, or any other method.)
extracting at least one candidate news feature from the known high-quality news and/or the known low-quality news based on a … news quality judgment rule, (extracting features based claimed preset rules, in 0153: In some embodiments, sources are classified as fact/ objective and opinion/subjective. For example, a data struc­ture such as a tree [claimed preset news quality judgement rule] is implemented with objective sources on one side of the tree and subjective sources on the other side of the tree. In another example, as one goes left to right at the bottom of the tree, the sources go from most objective to most subjective…The sources are able to be classified by determin­ing what the majority of their content is [claimed exacting at least one candidate feature from news based on claimed judgement rule]...)
 selecting a news feature characterizing news quality discriminability from the at least one candidate news feature as training data, (in 00135: In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items [claimed features characterizing news quality discriminability from candidate features as training data used for learning] that would help the fact checking process [claimed selecting process of claimed feature]. In some embodiments, a database is used to track people's comment habits or history and other informa­tion… )
and marking the training data based on a known news quality level, (in 0136-0139: …Leaning is also able to include analyzing archived data [claimed marking process based on a known news quality level] of sources to determine the reliability of the sources. In some embodiments, if a charac­terization or other item has not been learned, an expandable list of options is presented to a user for the user to select an option. In some embodiments, an auto-correction feature is implemented. For example, if text is being monitored, when a factual statement is inaccurate, the text is automatically changed. In some embodiments, the user is asked if they want to correct the statement. In some embodiments, the flawed text is merely indicated including, but not limited to, under­lined, highlighted or change in font/color  [claimed marking process based on a known news quality level]…In some embodiments, specific phrases known to be true or false are added to a database and/or a website, so that the fact checking system is able to indicate the correctness of the phrase  [claimed marking process based on a known news quality level]. For example, if one news organization is known for misquoting someone and continuing to use the misquote instead of the correct quote, that is able to be determined, and the quote is indicated as incorrect  [claimed marking process based on a known news quality level]… In some embodiments, fact checking is updated as information changes. For example, saying Xis running for President may be labeled as "uncertain" at one point, but then when X officially declares that he is running, the label is changed to "true." )
and learning the training data with a machine learning classification algorithm to obtain the news quality classification model; (in 0111: FIG. 2 illustrates a block diagram of various imple­mentations of fact checking according to some embodiments. As described herein, some specific implementations are shown including, but not limited … a learning com­ponent 214 for learning,… for fact checking audio, video, text and any other information, ….; And in 0135: In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items that would help the fact checking process…new sources are able to be found using learn­ing. For example, a crawler, data miner, bot, and/or other implementation is able to search for and utilize additional sources of information for fact checking. leaning is also able to include analyzing archived data of sources to determine the reliability of the sources…)
and judging news quality of news to be detected with the news quality classification model. (in 0135: In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items that would help the fact checking process…new sources are able to be found using learn­ing. For example, a crawler, data miner, bot, and/or other implementation is able to search for and utilize additional sources of information for fact checking. leaning is also able to include analyzing archived data of sources to determine the reliability of the sources…)

… a preset news quality judgment rule 
Ara teaches the claim limitation:
… a preset news quality judgment rule  (claimed reset judgement rule disclosed as a taxonomy including subjectivity, sentimentality and polarity as disclosed by the Ski reference as depicted in Fig. 1


    PNG
    media_image1.png
    525
    675
    media_image1.png
    Greyscale
)

The Ski and Ara references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and information processing methods/systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method assessing the quality of online news content as disclosed by Ara with the method for automatic assessment of information dispersed though the internet and other outlets as disclosed by Ski.


	Regarding claims 3, 12, and 21, the rejection of claims 1, 10 and 19 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein extracting the at least one candidate news feature from the known high-quality news and/or the known low-quality news comprises: extracting at least one of word frequency information, information on part of speech, proper name information and an emotion feature from the known high-quality news and/or the known low-quality news as the at least one candidate news feature. (in 0380: … In some embodiments, a positive/negative con­notation [claimed emotion features] is also indicated by the loaded word. In some embodiments, the way of highlighting is based on the strength of the word ( e.g., a word that is highly emotive is significantly highlighted, where a word that is only slightly emotive is lightly highlighted). In some embodiments, additional infor­mation is provided to indicate that the language being used is biased (in one way or another). Furthering the example, refer­ring to a candidate as "dangerous" indicates bias against that candidate by the commentator. Loaded words and tallying the number of times loaded words [claimed word frequency information] are used are able to be used in determining bias…)

Regarding claims 4, 13, and 22, the rejection of claims 3, 12, and 19 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein, extracting the word frequency information from the known high-quality news and/or the known low-quality news comprises: extracting a word and/or a phrase from the known high-quality news and/or the known low- quality news, (in 0380: … In some embodiments, a positive/negative con­notation is also indicated by the loaded word. In some embodiments, the way of highlighting is based on the strength of the word ( e.g., a word that is highly emotive is significantly highlighted, where a word that is only slightly emotive is lightly highlighted). In some embodiments, additional infor­mation is provided to indicate that the language being used is biased (in one way or another). Furthering the example, refer­ring to a candidate as "dangerous" indicates bias against that candidate by the commentator. Loaded words and tallying the number of times loaded words [claimed word frequency information] are used are able to be used in determining bias…)
 and performing statistic on the word and/or the phrase to obtain the word frequency information of the word and/or the phrase in a title field. (in 0384:… For example, information is monitored for a keyword or phrase indicating an accusation (e.g., words/phrases that indicate an accusation are stored in a database for compari­son-"Network B ignores"). In the step 5702, an interest level is determined. For example, ratings statistics [claimed performing statistic on the word or phrase] are ana­lyzed about the popularity of a topic/story/any other informa­tion. In the step 5704, if the interest level is above a threshold, then the accused entity and/or related entities are analyzed ( e.g., archives of past reporting are searched for the accusa­tion)…; And where word are part of the title field, in 0380: … For example, if the loaded words are used in a title of an article [claimed word or phrase in a title field] or at the beginning of a monologue, they are given more weight than if they are in the middle of an article. The weight could be used as another factor in determining bias. For example, if the weighted num­ber of loaded words with a negative connotation is above a threshold, it is determined that a bias exists between the commentator and the subject…; And using statistic for determining trustfulness based on words and phrase frequencies, in 0129.)

Regarding claims 5, 14, and 23, the rejection of claims 3, 12, and 19 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein, extracting the information on (in 0380: … In some embodiments, a positive/negative con­notation is also indicated [claimed marking words contained the word] by the loaded word [claimed word having meaning expression ability from a content field]. In some embodiments, the way of highlighting is based on the strength of the word ( e.g., a word that is highly emotive is significantly highlighted, where a word that is only slightly emotive is lightly highlighted). In some embodiments, additional infor­mation is provided to indicate that the language being used is biased (in one way or another). Furthering the example, refer­ring to a candidate as "dangerous" indicates bias against that candidate by the commentator. Loaded words and tallying the number of times loaded words [claimed word having meaning expression ability from a content field] are used are able to be used in determining bias…)
and marking the word or words contained in the phrase with part of speech to obtain the information on part of speech. (in 0380: … In some embodiments, a positive/negative con­notation is also indicated [claimed marking words contained the phrase] by the loaded word [claimed word having meaning expression ability from a content field]. In some embodiments, the way of highlighting is based on the strength of the word ( e.g., a word that is highly emotive is significantly highlighted, where a word that is only slightly emotive is lightly highlighted). In some embodiments, additional infor­mation is provided to indicate that the language being used is biased [claimed marking words contained in the phrase] (in one way or another). Furthering the example, refer­ring to a candidate as "dangerous" indicates bias against that candidate by the commentator. Loaded words [claimed marking the word or words contained in the phrase with part of speech to obtain the information on part of speech] and tallying the number of times loaded words [claimed word having meaning expression ability from a content field] are used are able to be used in determining bias…; And claimed marking of phrases , in 0102-0103: ... . During or after the informa­tion is monitored, the information is converted into a search­able format. Processing is able to include many aspects including, but not limited to, converting audio into text, for­matting, parsing data, determining context and/or any other aspect that enables the information to be fact checked. Pars­ing, for example, includes separating a long speech into sepa­rate phrases that are each separately fact checked… then the search­able information is parsed into fact checkable portions ( e.g. segments of the searchable text; several word phrases). Pars­ing is able to be implemented in any manner including, but not limited to, based on sentence structure ( e.g. subject/verb determination), based on punctuation including, but not lim­ited to, end punctuation of each sentence ( e.g. period, ques­tion mark, exclamation point), based on search results and/or any other manner. In some embodiments, processing includes, but is not limited to, calculating, computing, stor­ing, recognition, speaker recognition, language (word, phrase, sentence, other) recognition, labeling, and/or charac­terizing [claimed marking the word or words contained in the phrase with part of speech to obtain the information on part of speech].)

Regarding claims 6 and 15 the rejection of claims 3 and 12 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein, extracting the proper name information from the known high-quality news and/or the known low-quality news comprises: identifying one or more proper names contained in a content field of the known high-quality news and/or the known low-quality news, and forming the proper name information with the identified proper names. (in 0252: In some embodiments, the fact checker is imple­mented to correct word pronunciation of any communication ( e.g. of broadcast information) [including the claimed news content]. For example, people's names, geographic locations and any other words are able to be corrected. In some embodiments, the fact checker compares the sound clip with another sound clip. For example, a data­base of people's names [claimed identifying proper name and claimed forming proper name with identified names for storage in database and producing correct pronunciations] is stored and when their name is spoken, the pronunciation is compared with the stored data in the database. For example, each player on a football team says his name, and it is recorded in a database, then, when a broadcaster says his name, if it is mispronounced, some form of action is taken including, but not limited to, playing the correct version to the user, playing the correct version to the broadcaster so that he is able to repeat it,…) 

Regarding claims 7 and 15 the rejection of claims 3 and 12 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein, extracting the emotion feature from the known high-quality news and/or the known low-quality news comprises: identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain at least one of a first number of positive emotion sentences, a second number of neutral emotion sentences, and a third number of negative emotion sentences as the emotion feature. (using clamed sentences are part of the analysis data in 0434: … or example, a user is able to select that he wants the fact check result to only be or mainly be emoticons, acronyms, shorthand, words, phrases, sen­tences, or paragraphs to indicate a result….; And claimed positive and negative emotion features, in 0115: Screenshot 304 shows multiple forms of rating speakers on a television broadcast. Statistics for the guest speaker in the window are shown below the window indicat­ing the number of true statements [claimed sentences contained as broadcast news statements] he has made and the number of false statements he has made. A rating is displayed under the host of+ 10 which, for example, is a positive rating of+ 10 on a -10 to + 10 truthfulness scale [claimed statistic of a the claimed first positive emotion sentences]…; And in 0358: … A list of contacts is displayed and next to each contact is an icon representing the factual accuracy [claimed performed statistic on claimed sentences] of the contact. In the example, a down arrow 4700 is used to indicate the contact has a negative factual accuracy [including claimed third number of negative emotion sentences as having negative factual accuracy] (e.g., the contact tells more lies than a threshold), and an up arrow 4702 is used to indicate the contact has a positive factual accuracy [including claimed first number of positive emotion sentences]…)

Regarding claims 9 and 18 the rejection of claims 1 and 10 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein, the … news quality judgment rule comprises at least one of: whether brand information is contained, whether product information is contained, news publicity intention, an occurrence frequency of a product name and/or a brand name 37429254Application No. 15/954,015Docket No.: 18484-047001 in an article, whether meaning indications of words are positive, and whether word styles are exaggerated. (Claimed Brand and product information, in 0166: … For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device. FIG.11 illustrates an exemplary table with Brand X and Brand Y, where when a Brand X commercial is detected, a Brand Y commercial is displayed on the user's device, or vice versa. In some embodi­ments, a fee scheme is implemented with this to collect adver­tising money from Brand Y. In some embodiments, multiple companies/products are included within the table ( e.g. Brand X, Brand Y and Brand Z), and when one is detected one or more of the others is displayed ( e.g. in a random manner, in an alternating manner, based on advertising fees by the brands, or in any other manner)…; And claimed meaning indication of words are positive, in 0410: …channel, a set of channels, or a group of informa­tion distributors ( e.g., conservative news channels, radio and web sites or liberal media channels, groups, web sites) is determined, collected and displayed. In some embodiments, the analysis includes determining if the candidate/topic is discussed positively, negatively, or neutrally… Determining the amount of time or the number of times a candidate, entity, topic and/or other information is discussed, and whether the discussion is positive, negative, or neutral is able to be performed in any manner including, but not limited to, detecting keywords in a title of a segment of a show, detecting keywords throughout the segment of a show, detecting by facial or voice recognition as described herein, detecting loaded words as described herein, …)
While Ski teaches the use of quality measures to news content by processing source and context features associated with predetermined rule as recited by the limitation:
… preset news quality judgment rule 
Ara teaches the claim limitation:
… preset news quality judgment rule  (claimed reset judgement rule disclosed as a taxonomy including subjectivity, sentimentality and polarity and informativeness and Topic popularity as claimed preset news quality judgment rule including news publicity intention, reference as depicted in Fig. 1


    PNG
    media_image1.png
    525
    675
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ski and Ara for the same reasons disclosed above.

	
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US Pub. No. 2014/0188461, hereinafter ‘Ski’) in view of Arapakis et al. (NPL: Linguistic Benchmarks of Online .

Regarding claims 8 and 17 the rejection of claims 1 and 10 are incorporated respectively. Ski in combination with Ara teaches the limitation: wherein selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data comprises: calculating an … of each of the at least one candidate news feature; and selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data based on the … of each of the at least one candidate news feature. (in 00135: In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items [claimed features characterizing news quality discriminability from claimed selection candidate features as training data used for learning including claimed calculating process] that would help the fact checking process [claimed selecting process of claimed feature]. In some embodiments, a database is used to track people's comment habits or history and other informa­tion… ))
While Ski teaches the selection of news features to discriminability characterize news quality using machine learning as disclosed previously in the dependent claims; and Ara teaches the use of Bayes classifiers as probabilistic based machine learning algorithms, in pg. 1010 : Left Col: Last para.: [21] is something of an anomaly, as it, like Latent Credibility Analysis, models the credibility problem as a graphical model (a Bayesian network)….; and Sec. 3.7.2: 1st para.: A key beneﬁt of LCA is its ﬂexibility and transparency relative to fact-ﬁnders. Bayesian priors over the parameters, claims, and other phenomena (such as the mistake distribution, Pe) provide a straightforward way of encoding domain knowledge, but many extensions are also possible…


Kam does expressly teach the claim limitation: wherein selecting the … feature characterizing … quality discriminability from the at least one … feature as the training data comprises: calculating an entropy of each of the … feature; and selecting … feature as the training data based on the entropy of each of the at least one … feature. (in pg. 609: Left Col. Sec. A : In document level classification, machine learning techniques can be employed to carry out sentiment analysis. As presented in [17] supervised methods like support vector machine (SVM), Naïve Bayes, Maximum entropy can be used… Maximum Entropy Classifiers: Learning in a Naive Bayes classifier involves counting the number of co-occurrences of features and classes. In a maximum entropy classifier [claimed calculating entropy for selecting features as the training data], the weights, which are typically maximized using Maximum-a-Posteriori (MAP) estimation, must be learned. Unsupervised methods make use of PMI (Point wise mutual information) for co-occurrence of a word with positive or negative word…)
The Ski, Ara, and Kam references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and information processing methods/systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method assessing the quality of online content using statistical based approaches as disclosed by Kam with the method for automatic assessment of information dispersed using automated learning methods as collectively disclosed by Ski and Ara.
.


Conclusion
                                                                                                                                                                                                                                                 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnston et al. (US Pub. No. 10339468 ) teaches curating training data for generating a predictive model. 
Mones et al. (US Pub. No. 20170154314) teaches machine learning as a system as learning system that learn from the training data that can be curated.
                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./              Examiner, Art Unit 2129                                                                                                                                                                                          
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129